Citation Nr: 1139735	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  04-14 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service connected disorders 


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1942 to August 1943.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2003 rating decision by the VA Regional Office (RO) in Philadelphia, Pennsylvania.  In an August 2010 decision the Board denied entitlement to an increased rating for partial paralysis of the seventh cranial nerve.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).

In a June 2011 joint motion for remand the appellant's representative and the Secretary of Veterans Affairs agreed that the Board's decision denying entitlement to increased rating for partial paralysis of the seventh cranial nerve was to be left undisturbed.  The parties to the joint motion agreed, however, that the Board erred when it referred rather than remanded the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  The Court granted the motion in June 2011.

As noted in the Board's August 2010 decision, the appellant has raised claims of entitlement to service connection for depression secondary to left seventh cranial nerve paralysis; entitlement to service connection for bilateral epicondylitis; entitlement to service connection for cervical degenerative disc and joint disease; entitlement to service connection for post operative residuals of lumbar degenerative disc disease and degenerative arthritis with laminectomies; a claim to reopen the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for a severed nerve above the left eye; and a claim to reopen the issue of entitlement to service connection for bursitis of the shoulders.  These issues, however, are not currently developed or certified for appellate review.  Accordingly, they are referred to the RO for appropriate consideration.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is "part of" and not separate from a claim for an increased rating.  Id. at 453.  In light of that finding the parties to the joint motion for remand agreed that it was error for the Board to refer and not remand the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  Accordingly, further development is in order.  

Further, as noted in the August 2010 Board decision, in a January 2010 rating decision the Huntington, West Virginia RO granted entitlement to service connection and a 30 percent rating for a marked speech impairment with hypophonia secondary to seventh cranial nerve paralysis; entitlement to service connection and a 10 percent rating for an interference with mastication secondary to seventh cranial nerve paralysis; and entitlement to service connection and a noncompensable rating for a speech impediment with difficulty swallowing secondary to seventh cranial nerve paralysis.  

As also noted by the Board in August 2010, the Huntington RO in February 2010 issued a supplemental statement of the case addressing the ratings assigned disorders that were service connected in the January 2010 rating decision.  Significantly, as a matter of law the appellate process begins only after a Veteran has filed a timely notice of disagreement with the RO.  38 U.S.C.A. §§ 7104, 7105 (West 2002).  

At the time the February 2010 supplemental statement of the case was issued, neither the Veteran nor his representative had filed a notice of disagreement with the Huntington or Philadelphia RO.  (The Veteran later attempted to file a notice of disagreement to the ratings assigned with the Board, but under 38 C.F.R. § 20.300 (2011) a notice of disagreement must be filed with the RO.)  

Thus, as noted in the Board's August 2010 decision, the Huntington RO's February 2010 issuance of a supplemental statement of the case was premature.  Secondly, the issuance of a supplemental statement of the case violated 38 C.F.R. § 19.31 (2011) which provides that, "[i]n no case will a supplemental statement of the case be used to announce decisions by the agency of original jurisdiction on issues not previously addressed in the statement of the case."  Hence, the RO must act upon that notice of disagreement filed with VA and issue a statement of the case on these issues.

Accordingly, the case is REMANDED for the following action:

1.  The RO must adjudicate the claims of entitlement to service connection for depression secondary to left seventh cranial nerve paralysis; entitlement to service connection for bilateral epicondylitis; entitlement to service connection for cervical degenerative disc and joint disease; entitlement to service connection for post operative residuals of lumbar degenerative disc disease and degenerative arthritis with laminectomies; a claim to reopen the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for a severed nerve above the left eye; and a claim to reopen the issue of entitlement to service connection for bursitis of the shoulders.  Further, the RO must issue a statement of the case on the issues of entitlement to higher initial ratings for a marked speech impairment with hypophonia secondary to seventh cranial nerve paralysis; an interference with mastication secondary to seventh cranial nerve paralysis; and for a speech impediment with difficulty swallowing.  Thereafter, the Veteran must be provided an opportunity to timely perfect an appeal to any adverse decision.  

2.  After the appropriate time limit has expired to perfect an appeal to any adverse decision concerning the issues adjudicated pursuant to instruction one of this remand, the RO must then adjudicate the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  If the benefit sought is denied, in light of the decision in Rice, the RO must issue a supplemental statement of the case and afford the appellant an opportunity to respond.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


